Citation Nr: 0815899	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  04-39 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to herbicide exposure.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to herbicide exposure.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to herbicide exposure.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to herbicide exposure.

5.  Entitlement to service connection for skin disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

This case was the subject of a June 2006 hearing before the 
undersigned Veterans Law Judge.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no competent medical evidence to indicate that 
the veteran has peripheral neuropathy of the left upper, 
right upper, left lower, or right lower extremities.

2.  The evidence of record indicates that the veteran was not 
diagnosed or treated for a low back disability during service 
or until many years after service, and the competent medical 
evidence of record indicates that the veteran's current low 
back disability is more likely age-related rather than 
injury-related.

3.  There is no competent medical evidence to indicate that 
the veteran has a skin disability that began during service, 
or is related to any incident of service, to include exposure 
to Agent Orange during service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the left upper extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii), 
3.309(e) (2007).

2.  Peripheral neuropathy of the right upper extremity was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6)(ii), 3.309(e) (2007).

3.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6)(ii), 
3.309(e) (2007).

4.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307(a)(6)(ii), 3.309(e) (2007).

5.  Skin disability was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307(a)(6)(ii), 3.309(e) (2007).

6.  A low back disability was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

A November 2006 VCAA letter explained the evidence necessary 
to substantiate the claims for service connection on appeal.  
This letter was re-sent to the veteran in January 2007.    
This letter also informed him of his and VA's respective 
duties for obtaining evidence, as well as requested that the 
veteran submit any additional evidence in his possession 
pertaining to his claims.  In addition, the letter explained 
how a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although the required VCAA notice was not completed 
prior to the initial adjudication, the claims have been 
readjudicated thereafter, most recently in a November 2007 
supplemental statement of the case, so that any prejudice 
resulting from failure to provide notice prior to the initial 
adjudication is cured.  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Further, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).
 
Duty to assist

With regard to the duty to assist, the claims files contain 
service medical records, records of the Social Security 
Administration, reports of VA post-service treatment, reports 
of private treatment, and reports of VA examinations.  
Additionally, the claims files contain the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and acknowledges that the veteran 
has identified further private treatment records not 
associated with the claims files.  However, in the VCAA 
letter sent to the veteran in November 2006, and re-sent to 
the veteran in January 2007, the RO specifically requested 
that the veteran provide release forms authorizing three 
specific private treating physicians to send the records to 
VA, as well as identify or submit to VA any additional 
relevant private records of treatment.  These requests were 
made pursuant to the Board's October 2006 remand of this 
appeal to the RO.  The veteran did not respond to these 
requests, so that the RO could not request the records from 
the identified private physicians.  In a November 2007 
supplemental statement of the case, the veteran was informed 
that the release forms had been requested of him in the 
November 2006 duty to assist letter, and that the RO had not 
received a response from him.  The duty to assist in the 
development and the adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The RO cannot 
feasibly conduct this aspect of development of the claim 
without the veteran's cooperation.  Nevertheless, copies of 
some of the private treatment records sought have been 
received from the Social Security Administration, and are 
considered in this decision in adjudication of the veteran's 
claims. 

Additionally, the veteran was afforded a March 2007 VA 
examination with respect to the claim for service connection 
for low back disability.  The March 2007 VA examination 
report, in conjunction with an addendum received in July 
2007, addresses the matter directly and is adequate for 
rating purposes.  VA examinations with respect to the 
veteran's claims for service connection for peripheral 
neuropathy and a skin condition are not required because, as 
will be discussed below, there is no competent evidence 
showing that the veteran has peripheral neuropathy, and there 
is no competent evidence to indicate that the veteran's 
current skin disability may be related to service.  See 38 
U.S.C.A. § 5103A(d); cf. Duenas v. Principi, 18 Vet. App. 
512, 518 (2004) (veteran may indicate relationship between 
service and current disability through his statements on 
matters susceptible to lay observation).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, the RO has made 
reasonable efforts to obtain all available evidence that 
could substantiate the claims, and has obtained all known 
relevant evidence in the possession of the Federal 
government. 

General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f) 
(West 2002).  Moreover, the diseases listed at 38 C.F.R. § 
3.309(e) shall be presumed to be due to exposure to such 
herbicide agents if they have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within one year after the last date on 
which the veteran was exposed to an herbicide agent during 
active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(ii).  In addition, the United States Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded by presumptive laws and regulations from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Peripheral Neuropathy

Service medical records include no diagnosis of peripheral 
neuropathy or any other disorder of the nerves or 
extremities.  Because peripheral neuropathy is not shown 
within one year of presumed exposure to Agent Orange in 
Vietnam, entitlement to service connection for peripheral 
neuropathy on a presumptive basis is not warranted.  See 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Moreover, there is no competent medical evidence to show that 
the veteran currently has peripheral neuropathy.  At a 
November 2004 VA examination for diseases related to exposure 
to Agent Orange, the veteran was found to have no 
neurological symptoms, and neurological examination of the 
hands and feet, to include by monofilament, was negative.  A 
May 2004 private EMG study of the left lower extremity 
revealed no electrodiagnostic evidence for a neuropathy or a 
radiculopathy of the left lower extremity.  Sensory testing 
to pinprick, vibration, and light touch, conducted by a 
private neurologist in May 2004 and August 2005, was normal.  
A physician reviewing the veteran's medical records for the 
Social Security Administration in March 2006 noted that 
neurological findings had been within normal limits.  

The Board acknowledges the veteran's contention that he has 
peripheral neuropathy of the upper and lower extremities, 
related to exposure to Agent Orange during service, or, as 
described at his June 2006 Board hearing, related to trauma 
or strain to his arms and legs during service.  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Opinions regarding the 
diagnosis and etiology of peripheral neuropathy are complex 
medical matters requiring opinions from a medical 
professional.  As such, the opinions of the veteran in this 
regard are of no probative weight.

There is no competent medical evidence that the veteran has 
peripheral neuropathy of the upper or lower extremities.  In 
the absence of competent evidence of the claimed current 
disability, entitlement to service connection is not 
warranted for peripheral neuropathy of the left lower 
extremity, the right lower extremity, the left upper 
extremity, or the right upper extremity.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Lumbar Spine

At the veteran's July 1969 pre-induction examination, at a 
July 1970 in-service examination, and at his October 1971 
service separation examination, clinical evaluation of the 
spine was normal, and the veteran indicated he did not now 
have and had never had back trouble of any kind.  Service 
medical records are otherwise silent for complaints, 
diagnosis, or treatment relating to the low back.

In a private neurologist consultation in May 2004, the 
veteran was noted to have had low back pain for many years, 
but increasingly severe in the last 8 weeks.  He had not 
worked for a while as a mason, but in April began a job 
involving heavy lifting in odd positions.  He did not 
remember any specific injury, but at work his low back began 
to hurt with radiation more or less in a sciatic nerve 
distribution into the left leg.  Over the years he had 
experienced some back pain, but each time it settled down in 
a week or two without any difficulty.  However, this time the 
pain was increasing despite having not worked over the past 4 
weeks after he had been laid off from work.  He had since 
found another job as a night aide for the mentally ill, which 
did not involve significant exposure to lifting, twisting, or 
turning.  An EMG of the low back in May 2004 was negative for 
a neuropathy or radiculopathy of the left lower extremity.  A 
June 2004 MRI of the lumbar spine revealed a locally stenotic 
appearance of the thecal sac at L5-S1 disc level primarily as 
a consequence of facet arthropathy.  A June 2004 X-ray 
revealed degenerative changes in the lower lumbar spine with 
evidence of facet arthropathy, most at the L5 level.  Small 
vertebral body spurs were also noted.  In June 2004 the 
private neurologist diagnosed the veteran as having lumbar 
spinal stenosis.  In August 2005 the neurologist diagnosed 
the veteran as having low back pain.  Examination findings 
were generally normal or negative except for tenderness to 
percussion in the low back.  The neurologist and the veteran 
decided not to continue with any further diagnostic testing 
or treatment.  

VA treatment records (including, for example, a record of 
treatment in November 2005) generally indicate a running 
diagnosis of chronic episodic low back pain and left-sided 
sciatica, without known antecedent injury.

At a VA examination in March 2007, the veteran did not recall 
any specific injury to his lumbar spine during service.  He 
stated that he had episodes of back pain during his service 
time, but did not seek any specific medical attention for his 
pain.  He complained of intermittent lower back pain with 
intermittent leg pain to the knee region.  He was unable to 
specifically describe what triggers his back pain other than 
saying that it happens with heavy lifting and heavy activity.  
There was no history of falls.  An X-ray revealed mild 
degenerative changes of the lumbar spine.  The examiner 
diagnosed the veteran as having intermittent lower back pain 
with intermittent sciatica.  The examiner wrote that his 
examination of the back was consistent with lumbar strain 
with intermittent left leg sciatica with completely normal 
neurologic examination and full range of motion of the lumbar 
spine.  The examiner opined that it was more likely than not 
that that the veteran's current complaints were age-related 
rather than due to any specific injury in the service.  The 
examiner elaborated that the veteran was unable to describe 
any specific injury in service, and that although the veteran 
reported that he had lower back pain in service, he never 
sought specific medical care for his lower back pain.  In 
July 2007, the examiner reviewed the claims files, including 
MRI results and X-ray results of the lumbar spine, and 
asserted that he had not changed his opinion as expressed in 
his March 2007 VA examination report.  

A presumption of service connection for arthritis of the back 
is not warranted because arthritis of the back is not shown 
during service or within one year of service.  See 38 C.F.R. 
§ 3.307. 3.309(a).  Further, the medical evidence does not 
show low back disability during service or for many years 
thereafter.  The first indication of treatment for low back 
disability is in May 2004, over 30 years after discharge from 
service, and this fact weighs heavily against the claim for 
service connection.  See Maxson v. Gober, 230 F.3d 1330.  
Further, medical histories of record indicate that there is 
no known antecedent injury to the back, and a March 2007 VA 
examiner's opinion was that the veteran's disability was more 
likely age-related than injury related.  

The Board acknowledges that the veteran was a parachutist 
during service and that he asserts that he experienced back 
pain during service.  The veteran's assertions to this effect 
are credible.  However, while the veteran is competent to 
report episodes of pain, an opinion as to the etiology of his 
current low back disability is a matter outside the realm of 
lay observation and requires medical expertise.  As a lay 
person, he is not competent to offer such opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  As a result, his testimony 
that his current back disability is related to parachutist 
duties and back pain during service is of no probative weight 
in adjudication of his claim.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for low back 
disability.  Although he experienced back pain during 
service, perhaps in association with parachute jumping 
duties, the service medical records, post-service medical 
histories and the competent medical opinion evidence of 
record taken together indicate that his current low back 
disability did not begin until many years after service and 
is not related to any incident of service.  Accordingly, 
entitlement to service connection for low back disability is 
not warranted.

Skin

At the veteran's July 1969 pre-induction examination, a July 
1970 in-service examination, and an October 1971 service 
separation examination, clinical evaluation of the skin was 
normal, and the veteran indicated he did not now have and had 
never had skin disease.  Service medical records are 
otherwise silent for complaints, diagnosis, or treatment 
relating to the skin.

At the veteran's Board hearing in June 2006, he indicated 
that during service his skin would sometimes peel after 
rubbing his hands together.  He said he wore long sleeves, 
and that the weather was hot.  He also described perhaps 
using foot powder and insect repellant.  This testimony 
appears to have related to his period of service in Vietnam.

Recent VA records of treatment (including, for example, a 
record of treatment in November 2005) generally indicate a 
running diagnosis of chronic hyperkeratosis of the hands, 
treated with cream.  Also, a VA record of treatment in March 
2006 indicates that the veteran was receiving private 
treatment for warts of the hands, including laser treatment 
and Aldara cream.  The VA treating physician's diagnosis was 
palmar warts.  (As noted above in the section of this 
decision pertaining to the VCAA, in November 2006 and January 
2007, VA requested that the veteran provide releases for 
specific private physicians other than the veteran's 
dermatologist, and further notified him that he should 
identify to VA or provide any further relevant evidence.  He 
did not respond to VA's notices, and without cooperation of 
the veteran, further development of private medical evidence 
is not feasible based on the current record.  The duty to 
assist is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996)).  

Although at his June 2006 Board hearing the veteran provided 
credible testimony that his skin peeled from his hands at 
times during service, his service medical records include no 
treatment or diagnosis for skin disease.  Clinical evaluation 
of his skin on one occasion during service in July 1970 and 
at discharge from service in October 1971 was normal.  At a 
VA examination in November 2004, specifically for diseases 
that may be related to Agent Orange exposure, upon 
examination of the skin no pathologic lesion of the skin was 
found.  The first indication of treatment for chronic skin 
disease in the claims files is from 2005.  Thus, the first 
indication of treatment for chronic skin disease is over 30 
years after the veteran's discharge from service, a factor 
that weighs heavily against the veteran's claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); 38 C.F.R. 
§ 3.303(b).  

Based on his service in Vietnam, the veteran is presumed to 
have been exposed to Agent Orange.  However, since recently 
diagnosed actinic keratoses and palmar warts are not among 
the diseases for which service connection is presumed based 
on exposure to Agent Orange during service, a presumption of 
service connection is not warranted for these conditions.  
See 38 C.F.R.§§ 3.303, 3.307(a)(6)(ii), 3.309(e).  

Although the veteran contends that he has current skin 
disability that is related to exposure to Agent Orange or 
other events during service, a relationship between current 
skin disability manifested many years after service and 
exposure to Agent Orange or other incidents during service is 
a complex medical matter not susceptible to lay observation.  
Thus, his opinions in this regard are of no probative weight; 
the Board may not accept unsupported lay speculation with 
regard to medical issues.  See Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In sum, there is no evidence of chronic skin disease during 
service or until many years after service, and no indication 
by competent evidence that the veteran's current skin 
disability is related to any incident of service, to include 
his exposure to Agent Orange in Vietnam.  Thus, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for skin disability.  
Accordingly, entitlement to service connection for skin 
disability is not warranted.

As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
this matter.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is denied.

Entitlement to service connection for skin disability is 
denied.

Entitlement to service connection for low back disability is 
denied.



REMAND

Recent records of VA treatment include a continuing diagnosis 
of migraine headaches with aura.  (See, for example, VA 
record of treatment dated in August 2007.)  A record of VA 
treatment in January 2005 includes a detailed history and 
analysis of the veteran's headaches.  The veteran complained 
of frequent tension headaches.  He indicated by history that 
the onset of the headaches was back in the service, though he 
never complained about them.  He noted that his mother used 
to get migraines.  The location of the headaches was median 
frontal, throbbing with movement, with occasional nausea but 
without vomiting, and with photophobia.  The frequency was up 
to twice a week, but sometimes none for one to two weeks.  
Prodromes were tension and anxiety, occasional dizziness, 
poor balance, and numbness of the face and eye sockets.  
Rarely, he would have spots in his visual field just prior to 
the headache.  The only triggers identified by the veteran 
were "airstrikes in Nam and poor sleep."  The clinician 
noted that the veteran had not "yet explored specific anti-
migraine rescue meds or migraine prevention."  

In the Board's view, these medical records are sufficient to 
indicate that the veteran's headache disability may have 
begun during service, or may be related to symptoms of his 
service-connected PTSD such as sleep problems, anxiety and 
tension.  Accordingly, a VA examination for the purpose of 
determining whether the veteran's headache disability began 
during service or is related to any incident of service, or 
may be caused or aggravated by his service-connected PTSD 
(currently rated as 70 percent disabling), is warranted.  See 
38 U.S.C.A. § 5103A(d); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In addition, the veteran should be provided updated VCAA 
notice with respect to his claim for service connection for 
headaches, including the information or evidence necessary to 
substantiate a claim for secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all notification 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), with respect to 
his claim for service connection for 
headaches.  This notice should include the 
information and evidence necessary to 
substantiate a claim for service connection 
as secondary to a service-connected 
disability.  Any notice given, or action 
taken thereafter, must comply with current, 
controlling legal guidance.  

2.  Schedule the veteran for a neurological 
examination to determine the extent and 
likely etiology of any headache disability 
found. 

The claims folder must be reviewed by the 
examiner and the examiner should provide a 
complete rationale for any opinion given 
without resorting to speculation.  

The records of treatment reviewed should 
include a January 20, 2005, record of VA 
inpatient treatment that includes a 
detailed history and description of the 
veteran's headaches.

The examiner should state whether it is at 
least as likely as not that any headache 
disability began during service, is related 
to any incidence of service, or is caused 
or aggravated (aggravation constitutes 
chronic worsening of the underlying 
condition rather than a temporary flare-up 
of symptoms) by his service-connected PTSD.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than percent), 
"at least as likely as not" (meaning 
likelihood of at least 50 percent, or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50 
percent likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

3.  Readjudicate the issue on appeal.  If 
the benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


